DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 20 SEPTEMBER 2022 has been considered.  In the claim set, Claims 1 and 12 has been amended to further define the invention.  Claims 5, 7, 9, 11 and 19 are amended for grammatical and 112 issues previously presented. 
Current pending claims are Claims 1-20 and are considered on the merits below. 
Response to Amendment/Arguments
Applicant’s arguments, see REMARKS, filed 20 SEPTEMBER 2020, with respect to the objection to the drawings and the 112 rejections have been fully considered and are persuasive.  The objection to the drawings and the 112 rejections and the art rejections have been withdrawn. 
The rejection below has been recharacterized based on the amendment to the claims. 
In the REMARKS, Applicant asserts that combination of references, in particular HALL does not teach the limitation of "analytical toilet comprising ... at least one receptacle adapted to attach directly to at least one analytical test device wherein a sample of excreta is analyzed.".; Examiner respectfully disagrees. 
As amended below in the rejection  and herein the response, the HALL reference teaches at least one receptacle, Figures 5-7, sample cell 510 collect sample, [0067-0070], adapted to attached directly, Figure 5-7, fiber optic cable 460 directly attaches cell 510 to fiber optic spectrometer 480, [0066-0068], to at least one analytical test device wherein a sample of excreta is analyzed, Figure 4, fiber optic spectrometer 480, [0066]. 
As seen in Figures 4 and 5, 

    PNG
    media_image1.png
    615
    632
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    328
    715
    media_image2.png
    Greyscale

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to Applicant’s assertion to Claims 19 and 20, Examiner draws attention to [0075] of HALL which discloses a combination of or more analytical tools with the toilet claimed.  Analytical tools include : “Raman spectrometer, nuclear magnetic resonance (NMR) spectrometer, near infrared (NIR) spectrometer, infrared spectrometer, ultraviolet spectrometer, visible light spectrometer, gas chromatograph (GC), liquid chromatograph (CL), high performance liquid chromatograph (HPLC), mass spectrometer (MS), microscope, photographic camera, ion fuel-cell devices, ion-selective electrode, weight scale, Geiger counter, thermometer, pH gauge, flowmeter, colorimeter, enzyme electrode, enzyme-linked immunosorbent assay (ELISA), color sensor, test strips, oxidation-reduction reagents, precipitants, magnetometer, photometer, microbial growth media, refractometer, antibodies, and other reagents, Sampling for these tools which are preferentially positioned within the toilet, may occur at one or more sites in or on the toilet bowl and/or piston chamber”.  The bolded analytical tools are known in the art as microfluidic or lab-on-a-chip device. A prior art reference must be considered in its entirety. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, (Fed. Cir. 1983).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-9, 11-16, 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-14, 18 and 19 of copending Application No. 16/811,918 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of Claims 1, 3 and 4 in the reference application are identical to Claim 1 of the instant application. 
Both inventions are directed towards a device, an analytical toilet  The analytical toilet comprises : a bowl for receiving excreta from a user; a flush mechanism for cleaning the bowl after use; at least one analytical test device wherein a sample of excreta is analyzed; a manifold comprising conduits and valves for distributing one or more fluids to and from the at least one receptacle; and a digital control device controlling the valves to: distribute the sample to the analytical test device for analysis; and distribute fluid to remove the sample from the analytical test device after analysis and to clean the analytical test device.
Claims 1, 8 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11, 13, 18, 19 and 21 of copending Application No. 17/195,600 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed towards an analytical toilet which comprise a conduit to a sensor for analysis of the excreta which indicates a health parameter of a user.  The means for analyzing the sample is the same in Claim 9 in the instant claim and in Claim 10, 11 and 21 of the reference application.  The reference application is more generically claimed while the instant invention includes more structural limitation of toilet itself.  
Claims 1-4, 7 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14-19 of copending Application No. 17/195,569 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed towards an analytical toilet which comprise a manifold for analyzing the excreta of the user.  The manifold includes a plurality of channels/conduits and valves.  The reference application is more generically claimed while the instant invention includes more structural limitation of toilet itself.  
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/903,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and the reference application are both directed towards an analytical toilet with a bowl, an analytical device and a supply of flush water.
Claims 1-7, 9, 10, 11, 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 8, 9, 12, 13, 14, 18 and 20 of copending Application No. 16/812,045 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and the reference application are both directed towards an analytical toilet with a bowl, conduits, reservoirs and sensor/analytical tests devices.  The toilet also includes sensors, fluid supplies and a processor for analyzing a sample.  
Claims 1 are 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 15,  of copending Application No. 16/869,467 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and the reference application are both directed towards an analytical toilet with a bowl and an analytical device and a supply of flush water and fluid. 
Claims 1, 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5 and 6 of copending Application No. 16/883,998 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and the reference application are both directed towards an analytical toilet with a bowl, an analytical device, a valve and a supply of flush water.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over HALL, US Publication No. 2017/0322197 A1, and further in view of KIM, US Publication No. 2009/0216099 A1.
Applicant’s invention is drawn towards a device, an analytical toilet. 
Regarding Claim 1, the reference HALL discloses an analytical toilet, abstract, health monitoring toilet, comprising: a bowl for receiving excreta from a user, Figure 1B, [0006, 0044], toilet bowl 2; a flush mechanism for cleaning the bowl after use, abstract, flush water dispenser, Claim 1; and at least one receptacle, Figures 5-7, sample cell 510 collect sample, [0067-0070], adapted to attached directly, Figure 5-7, fiber optic cable 460 directly attaches cell 510 to fiber optic spectrometer 480, [0066-0068], to at least one analytical test device wherein a sample of excreta is analyzed, Figure 4, fiber optic spectrometer 480, [0066]. 
The HALL reference discloses the claimed invention, but is silent in regards to the analytical toilet comprising a manifold comprising conduits and valves for distributing one or more fluids to and from the at least one receptacle; and a digital control device controlling the valves to: distribute the sample to the analytical test device for analysis; and distribute fluid to remove the sample from the analytical test device after analysis and to clean the analytical test device.
The KIM reference discloses an analytical toilet, Figure 8, [0101, 0102], comprising: a bowl for receiving excreta from a user, Figure 7, [0098], toilet bowl 710; a base supporting the bowl, Figure 8; one or more receptacles, each comprising: a mechanical attachment, a power supply, and a data connection, wherein each receptacle is adapted to connected with an analytical test device, the analytical test device being adapted to provide data useful to the user, Figure 7 and 8, [0097, 0100-0102], urine collecting part 730-732 is attached to side of bowl, urine is filled, or tank 725 and cartridges 726-728, Figure 5, [0024, 0085-0092], analyzing part 740, inherently has data collection and power supply to perform ATR-IR and a detector 746 and a controller 74; further comprising a manifold system having multiple flow paths and valves for providing fluids to the one or more receptacles, Figure 6, [0095-0097], valve 723 and paths depend on which fluid in cartridge 726-728 is being utilized; and a digital control device controlling the valves, Figure 6, [0096], Claim 3, to: distribute the sample to the analytical test device for analysis, Figure 6, [0095-0097], input pipe 721 and cartridges with material 726-728; and distribute fluid to remove the sample from the analytical test device after analysis and to clean the analytical test device, [0095-0097], Figure 6, output pipe 722, cleaning tank 725.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention of HALL to further include a manifold system with the analytical toilet system taught by KIM to have all necessary fluids located in one location in the toilet for space saving reasons as well as convenience of all fluids to be used during analysis.
Additional Disclosures Included suggested by the combination are : Claim 2: wherein the analytical toilet of Claim 1 wherein the valves further distribute one or more of buffer solutions, chemical reagents, air, biomarkers, dilution solutions, calibration solutions, fragrances, sterilizers, flushing fluid, rinsing fluid, cleaners, electrolyzed water, disinfectants, air, hot water, and high-pressure water, KIM [0097].; Claim 3: wherein the analytical toilet of Claim 1 wherein the manifold system comprises multiple flow paths and valves for providing fluids to the one or more analytical test devices, KIM Figure 6, see multiple pipes.; Claim 4: wherein the analytical toilet of Claim 1 further comprising one or more fluid supplies from outside sources or internal reservoirs, KIM Figure 6 or 8, [0095-0097].; Claim 7: wherein the analytical toilet of Claim 4 wherein the one or more fluid supplies includes at least one of excreta, buffer solutions, chemical reagents, air, dilution solutions, acids, bases, calibration solutions, fragrances, sterilizers, flushing fluid, rinsing fluid, cleansing fluids, electrolyzed water, air, and water, KIM [0097].; Claim 8: wherein the analytical toilet of Claim 1 wherein at least one analytical test device measures at least one of pulse, blood pressure, blood oxygenation, electrocardiography, body temperature, body weight, excreta content, excreta weight, excreta volume, excreta density, and excretion flow rate, KIM [0008, 0022, 0069], Figure 10, S1050, [0110].; Claim 9: wherein the analytical toilet of Claim 1 wherein the analytical test device further comprises one or more of an MOSFET, CCD, bioFET, an electrochemical cell, spectrometry, optical excitation, laser excitation, ultraviolet excitation, a species selective membrane Claim 10: wherein the analytical toilet of Claim 1 wherein at least one of the analytical test devices comprises a device for spectroscopic analysis of the liquid biological sample through a transparent wall of the analytical test device, HALL Figure 6, [0068].; Claim 11: wherein the analytical toilet of Claim 1 further comprising a processor adapted to receive signals from the at least one at least one receptacleClaim 12: wherein the analytical toilet of Claim 11 wherein the at least one receptacle further comprises: a data connection for the at least one analytical test device, Figure 4, controller 490, [0068, 0070, 0073, 0074], controller 490 may include communication port to transmit data to external database; and a power supply for the at least one analytical device, Figure 4, controller 490, [0068, 0070, 0073, 0074], controller 490 may further include non-transitory computer readable medium, power is supplied; wherein the processor manages the data connection and the power supply for the analytical test devices needing a data connection or a power supply, HALL [0066].; Claim 13: wherein the analytical toilet of Claim 1 further comprising a data connection from the toilet that transmits data to a health care provider, HALL [0066].; Claim 14: wherein the analytical toilet of Claim 1 further comprising a data connection from the toilet that transmits data to a data display for the user, [0066].; Claim 15: wherein the analytical toilet of Claim 1 further comprising at least one standardized interface between the manifold and the at least one analytical test device, KIM Figure 6, [0094-0097].; Claim 16: wherein the analytical toilet of Claim 1 wherein the manifold further comprises a relatively large channel for direct disposal of excreta in the bowl, KIM Figure 6 [0095].; Claim 17: wherein the  analytical toilet of Claim 1 wherein at least one analytical test device is in fluid communication with the bowl, KIM Figure 7 and 8, [0097, 0100-0102], urine collecting part 730-732 is attached to side of bowl.; and Claim 19: wherein the analytical toilet of Claim 1 wherein the manifold further distributes air to the at least one analytical test device for drying the at least one analytical test device, KIM [0015, 0018, 0103], Figure 8, air injecting part 711.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HALL, US Publication No., 2017/0322197 A1, in view of KIM, US Publication No. 2009/0216099 A1, and further in view of HALL, US Publication No. 2018/0165417 A1, herein referred ‘HALL-2018’.
Regarding Claim 18, the HALL reference discloses the claimed invention, but is silent in regards to wherein the analytical test device comprises a microfluidic chip or a lab-on-chip. 
The HALL-2018 reference discloses an analytical toilet, abstract, [0005], comprising: a bowl for receiving excreta from a user, Figure 1, [0045], toilet 150; a base supporting the bowl, Figure 1, [0045], toilet 150 has a base attached to wall; further wherein the analytical test device comprises microfluidic chip or a lab-on-chip, [0032]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of HALL to further define the analytical test device comprises microfluidic chip or a lab-on-chip as taught by HALL-2018 to quantify analytes in urine or feces, [0021], using small amount of sample. 
Regarding Claim 20, the combination above suggests the claimed invention, but is silent in regards to wherein the toilet further comprising analog sensors, circuits, or control devices operated by the digital control device.
The HALL-2018 reference discloses an analytical toilet, abstract, [0005], comprising: a bowl for receiving excreta from a user, Figure 1, [0045], toilet 150; a base supporting the bowl, Figure 1, [0045], toilet 150 has a base attached to wall; further comprising one or more sensors, [0032-0033], Claim 5. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the HALL reference to include analog sensors, circuits, or control devices operated by the digital control device, so that health metrics maybe measured from an individual, [0032-0033].   
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over HALL, US Publication No., 2017/0322197 A1, in view of KIM, US Publication No. 2009/0216099 A1, as applied to claim 1 above, and further in view of PARK, US Publication No. 2010/0061889 A1.
Regarding Claim 5, the HALL reference discloses the claimed invention, but is silent in regards to at least one sensor for detecting a level of fluid in the one or more internal reservoirs.
The PARK reference discloses analytical toilet, abstract, Figure 7, comprising: a bowl for receiving excreta from a user, Figure 7, [0042], chamber 70; a base supporting the bowl, Figure 7; and one or more of receptacles, Figure 1, 6 and 7, urine collector 71, [0042], further comprising at least one sensor for detecting a level of fluid in the one or more internal reservoirs, Figure 7, [0046], sensor 11 accurately detects numerical level information in urine collector.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the HALL reference with the at least one sensor for detecting a level of fluid in the one or more internal reservoirs as taught by PARK to ensure a proper amount of urine or sample is collected during analysis.  
Regarding Claim 6, the combination above suggests the claimed invention, but is silent in regards to wherein the wherein the at least one sensor comprises one or more of a weight sensor, pressure sensor, or proximity sensor.
The KIM reference discloses an analytical toilet, Figure 8, [0101, 0102], comprising: a bowl for receiving excreta from a user, Figure 7, [0098], toilet bowl 710; a base supporting the bowl, Figure 8; one or more receptacles, each comprising: a  mechanical attachment, a power supply, and a data connection, wherein each receptacle is adapted to connected with an analytical test device, the  analytical test device being adapted to provide data useful to the user, Figure 7 and 8, [0097, 0100-0102], urine collecting part 730-732 is attached to side of bowl, urine is filled, or tank 725 and cartridges 726-728, Figure 5, [0024, 0085-0092], analyzing part 740, inherently has data collection and power supply to perform ATR-IR and a detector 746 and a controller 74; further comprising a sensor that comprises one or more of a weight sensor, pressure sensor, or proximity sensor, [0066]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the HALL reference with the sensor taught by KIM to measure components of the user and aspects of user, [0066].  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797